198 Ga. App. 333 (1991)
401 S.E.2d 76
EMRICH
v.
WINSOR et al.
A90A1675.
Court of Appeals of Georgia.
Decided January 14, 1991.
Cornelison & Associates, Rex P. Cornelison III, for appellant.
Albert R. Sacks, for appellees.
CARLEY, Judge.
Appellant-plaintiff brought the instant action against appellee-defendants, alleging a civil claim for treble damages under both the federal and the Georgia RICO statutes. After a period of discovery, appellees moved for summary judgment and their motion was granted. Appellant appeals from the order of the trial court granting summary judgment in favor of appellees.
Liability under both the federal and the Georgia RICO statutes is dependent upon the showing of a "pattern of racketeering activity." Consistent with the federal statute, Georgia law defines a "pattern of racketeering activity" as "engaging in at least two incidents of racketeering activity that have the same or similar intents, results, accomplices, victims, or methods of commission or otherwise are interrelated by distinguishing characteristics and are not isolated incidents. . . ." OCGA § 16-14-3 (8). The alleged "pattern of racketeering" relied upon by appellant in the instant case consists of the sale to himself and a co-investor of an interest in a single investment. Appellant apparently contends that, because appellees ultimately induced two investors to participate jointly in this single investment, the requisite "pattern of racketeering" is shown. However, viewed in the light most favorable to appellant, the evidence shows merely two joint victims of one isolated transaction and this is not sufficient to establish a pattern of proscribed activity. See Cobb v. Kennon Realty Svcs., 191 Ga. App. 740, 741 (2) (382 SE2d 697) (1989). Compare State of Ga. v. Shearson Lehman Bros., 188 Ga. App. 120, 121 (2) (372 SE2d 276) (1988). The trial court correctly granted summary judgment in favor of appellees as to appellant's RICO claims.
Judgment affirmed. Sognier, C. J., and McMurray, P. J., concur.